Citation Nr: 0313401	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  01-09 673A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for chondromalacia 
patellae of the right knee, currently evaluated as 
noncompensable.

2.  Entitlement to an increased evaluation for chondromalacia 
patellae of the left knee with degenerative arthritis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel




INTRODUCTION

The veteran had active service from June 1978 to June 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) at 
Los Angeles, California.

The RO in the March 2000 rating decision and the March 2001 
statement of the case characterized the disabilities at issue 
collectively as bilateral knee disability and the issue on 
appeal as one concerning this bilateral disability.  However, 
in a November 2001 rating decision, the RO restated the 
bilateral disability evaluation as separate evaluations for 
the right and left knees.  Since the veteran is entitled to a 
separate evaluation for disability of each knee, the Board 
has re-stated the claims on appeal as separate claims 
concerning the right and left knees, respectively.


REMAND

These claims must be remanded to ensure that they are 
developed and adjudicated in compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

The RO must provide the veteran and his representative with 
the notice required by section 5103 of the VCAA and described 
in section 3.159(b) of the implementing regulation.  See 
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  
That notice must identify any information and any medical or 
lay evidence not currently of record that is necessary to 
substantiate each of the claims.  Also, the notice must 
indicate which evidence the veteran is finally responsible 
for obtaining and which evidence VA will attempt to obtain on 
his behalf.  Id.; see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

All VA regulations which the face of the record indicates may 
be relevant should be considered by VA adjudicators in 
evaluating a request for an increase in a disability rating, 
unless their consideration would be arbitrary, capricious, or 
contrary to law.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 593 (1991).  

The notice to be furnished under section 5103 of the VCAA in 
this case should include a discussion of the evidence that 
could support the assignment of increased ratings of the 
veteran's left and right knee disabilities, respectively, 
under all potentially relevant provisions of the rating 
schedule concerning the knee.  These include, but are not 
necessarily limited to, Diagnostic Codes 5257 (concerning 
recurrent subluxation or lateral instability of the knee), 
5262 (concerning malunion of the tibia and fibula), and 5003, 
5260, and 5261 (concerning, collectively, arthritis and 
limitation of motion of the knee).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5257, 5260-62 (2002).  The notice also 
should include a discussion of the evidence that could 
support the assignment of an increased rating under 38 C.F.R. 
§§ 4.40, 4.45. and 4.59, if the RO finds these provisions 
relevant to either of the knee disabilities.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2002); DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board notes that separate evaluations are available for 
arthritis and instability of the knee when x-rays establish 
the arthritis and the two disorders result in different 
disability manifestations.  VAOPGCPREC 23-97 (July 1, 1997); 
VAOPGCPREC 9-98 ((August 14, 1998).  Diagnostic Code 5257, 
under which instability of the knee is to be evaluated, is 
not applied to limitation of motion of the knee.  See Johnson 
v. Brown, 9 Vet. App. 7, 11 (1996).  The veteran's knee 
disabilities currently are evaluated under Diagnostic Code 
5257.  However, a VA examination conducted in March 2000 
produced x-ray evidence of arthritis of the left knee and 
established a diagnosis of arthritis for that knee in 
addition to the historical diagnosis of chondromalacia 
patellae.  In a November 2001 rating decision, the RO granted 
the veteran a temporary 100 percent rating under 38 C.F.R. 
§ 4.30 (2002) for convalescence from surgery for arthritis of 
the left knee and thus acknowledged that arthritis was part 
of the service-connected left knee disability.  Therefore, it 
appears to the Board that on remand, the RO should consider 
whether separate evaluations for arthritis and instability of 
the left knee are warranted.  If there is a basis in the 
medical evidence, the RO should consider whether the right 
knee likewise should be rated for the separate disabilities 
of instability and arthritis.

To these ends, and to ensure that the veteran has received a 
thorough and contemporaneous medical evaluation of each knee 
disability has been performed, the RO should afford the 
veteran another VA examination.  38 U.S.C.A. § 5103(A)(d)(1); 
38 C.F.R. § 3.159(c)(4).  

While the claims are in remand status, the RO should consider 
whether there are outstanding medical records or other 
documentary evidence pertinent to the claims that should be 
secured.  VA is required to make reasonable efforts to obtain 
records pertinent to the claim and to notify the claimant if 
the records could not be secured.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c)(1)-(3); see also 38 C.F.R. § 3.159(e).  
In conjunction with the notice to be given under section 
5103, the RO should ask the veteran to identify any medical 
or documentary evidence that he believes could be pertinent 
to his claims and has not yet been associated with the claims 
file.  It should try to obtain any such evidence that the 
veteran identifies.

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and its implementing 
regulations, in addition to the action 
requested below, and appearing to be 
necessary in this case has been 
completed.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).

2.  The RO must provide the veteran and 
his representative with notice concerning 
the kind of evidence that is required to 
substantiate each of the claims.  The 
notice must satisfy section 5103 of the 
VCAA and section 3.159(b) of the 
implementing regulation.  See 38 U.S.C.A. 
§ 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002); see also Quartuccio v. Principi.  
Thus, the notice must include a discussion 
of any information and any medical or lay 
evidence not currently of record that is 
necessary to substantiate each of the 
claims.  In so doing, the notice must 
refer to proof required by specific rating 
provisions that may be relevant to each 
claim, to include those discussed above.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5257, 5260-62 
(2002).  The notice must indicate which 
evidence the veteran is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on his 
behalf and must meet the other 
requirements for such notices set forth in 
38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b).

The veteran and his representative must be 
given appropriate time to respond.

3.  The RO should afford the veteran an 
opportunity to identify or submit any 
additional pertinent evidence in support 
of his claims.  The RO should attempt to 
obtain copies of all records identified by 
the veteran that have not been associated 
with the claims file.  The RO should 
document in the claims file all attempts 
to secure this evidence.  If, after making 
reasonable efforts, the RO is unable to 
obtain any records sought, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the claim.  
The veteran and his representative must be 
given appropriate time to respond.  

4.  After the development requested in the 
paragraphs above has been completed, the 
RO should arrange with the appropriate VA 
medical facility or facilities for the 
veteran to be afforded an orthopedic 
examination, to show the nature and extent 
of the veteran's left and right knee 
disabilities, respectively.

All necessary tests and studies should be 
performed, including MRI, CT scan, and x-
rays.  The examiner should review the 
pertinent documents in the claims folder.  

The examiner should report all findings 
separately for each knee.

In the examination report, the examiner 
should

(i)  state whether x-rays confirm the 
presence of degenerative joint disease 
(arthritis) in the knee;

(ii)  state whether the knee condition is 
manifested by limitation of motion.  (The 
examiner should measure and report in 
degrees all ranges of motion of each knee 
and should identify in degrees any point 
after which the motion in concern appears 
to be achieved only with pain.);

(iii)  state whether it appears that as a 
result of pain, weakened movement, 
incoordination, and/or excess fatigability 
with use of the knee, the veteran has 
suffered loss of function of the knee.  If 
feasible, express this determination in 
terms of the degree of additional range-
of-motion loss attributable to the factors 
at work;

(iv)  state whether the knee condition is 
manifested by subluxation and, if so, the 
extent thereof;

(v)  state whether the knee condition is 
manifested by instability and, if so, the 
nature (whether ligament-related or of 
other origin) and the extent thereof;

(vi)  provide an opinion as to whether the 
knee disability, insofar as it involves 
instability and subluxation, if at all, 
but without considering arthritis or 
limitation of range of motion or pain with 
motion, is "slight," "moderate," or 
"severe";

(vii)  state whether the knee condition is 
manifested by impairment of the tibia and 
fibula, to include, malunion of the tibia 
and fibula (and if malunion, whether the 
resulting knee disability is "slight," 
"moderate," or "marked") and nonunion 
of the tibia and fibula requiring a brace;

(viii)  state whether the knee condition 
is manifested by dislocation of the 
semilunar cartilage, with frequent 
episodes of "locking" pain and effusion 
into the knee joint;

(ix)  state whether the knee condition 
involves any other pathology, including 
any analogous to those specified above, 
and if so, describe that pathology and its 
disabling effects and state whether the 
resulting disability is "slight," 
"moderate," or "severe."

5.  After the development requested above 
has been completed, the RO should 
readjudicate the claims.  If either claim 
is not granted in full, the RO should 
address it in a supplemental statement of 
the case that is furnished to the veteran 
and his representative.  38 C.F.R. § 19.31 
(2002).  The supplemental statement of the 
case must contain notice of all relevant 
actions taken on the claim, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the claim.  The veteran and his 
representative should then be given 
appropriate time to respond.

Then, if appellate review is required, the case should be 
returned to the Board.

By this REMAND the Board intimates no opinion, either legal 
or factual, concerning the ultimate disposition warranted in 
this case.  No action is required of the appellant until he 
receives further notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).

